Exhibit 10.1

LEASE TERMINATION AGREEMENT

This LEASE TERMINATION AGREEMENT is made effective as of the 9th day of October,
2013 (this “Agreement”), between RB KENDALL FEE, LLC, a Delaware limited
liability company having a mailing address c/o The Beal Companies, LLP, 177 Milk
Street, Boston, Massachusetts (“Landlord”) and FOUNDATION MEDICINE, INC., a
Delaware corporation, having a mailing address at One Kendall Square, Building
300, Cambridge, Massachusetts 02139 (“Tenant”).

BACKGROUND:

A. Landlord and Tenant entered into an Indenture of Lease, dated July 13, 2010,
demising approximately 11,466 rentable square feet of space on the fourth
(4th) floor of Building 300 and approximately 11,040 rentable square feet of
space on the fifth (5th) of Building 300 (the “Premises”) at One Kendall Square,
Cambridge, Massachusetts (the “Lease”). Capitalized terms used but not defined
herein shall have the same meaning as in the Lease.

B. Landlord and Tenant are the present holders of the lessor and lessee
interest, respectively, in the Lease.

C. Landlord and Tenant desire to terminate the Lease and surrender the Premises
as set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Landlord and Tenant hereby mutually agree as
follows:

1. Delivery of Lease Termination or Lease Continuation Notice. Landlord and
Tenant acknowledge that Landlord is in the process of negotiating a lease of the
Premises with another tenant (“New Tenant”). Immediately following the
termination of such negotiations, Landlord shall provide written notice to
Tenant advising Tenant if such negotiations have resulted in the execution of a
lease between Landlord and New Tenant, and the determination by Landlord to
terminate the Lease (a “Lease Termination Notice”), or if such negotiations have
not resulted in the execution of a lease between Landlord and New Tenant, and
the determination by Landlord to continue the Lease (a “Lease Continuation
Notice”); provided, that if Tenant does not receive either a Lease Termination
Notice or a Lease Continuation Notice before 6:00 p.m. ET on October 9, 2013,
Landlord shall be deemed to have delivered to Tenant a Lease Termination Notice.
Notice shall be deemed given hereunder if sent by regular mail, express courier
or email to Robert W. Hesslein at rhesslein@foundationmedicine.com.

2. Effect of Lease Termination Notice.

(a) Use and Occupancy Rights. If Tenant receives a Lease Termination Notice,
Tenant’s right to use and occupancy of the Premises shall terminate
automatically and without any additional notice or action by Landlord or Tenant
effective as of the earlier of (i) the date Tenant surrenders the Premises in
accordance with the terms of the Lease (the “Surrender Date”), and
(ii) November 30, 2013 (whichever date is earlier, the “Termination Effective
Date”). As of the Termination Effective Date, Tenant shall have no further
leasehold or other right, title, or interest in or to the Premises pursuant to
the Lease, and shall have no obligations to pay Yearly Rent, Tax Share,
Operating Expense Share and all other charges due under the Lease except as
expressly set forth in this Agreement. Landlord



--------------------------------------------------------------------------------

and Tenant shall remain liable to the other pursuant to the Lease for any and
all amounts due and payable or accrued on or before the Surrender Date,
including without limitation, for any amounts incurred by Landlord, or due and
payable under the Lease, in the event Tenant fails to quit and deliver up the
Premises on or before the Surrender Date, including without limitation, those
amounts set forth in Section 22 of the Lease.

(b) Yield-Up Activities. On or before the Surrender Date, Tenant shall quit,
vacate and yield-up the Premises in broom clean condition and free from all
personal property, furniture, fixtures, inventory and equipment, and otherwise
in accordance with the terms of the Lease, including without limitation, the
decommissioning of the Premises in accordance with Section 29.11 of the Lease.
Notwithstanding the foregoing Landlord consents to Tenant’s leaving in the
Premises following the Surrender Date, without any further liability or
requirement for removal, all furniture, fixtures and other personal property
requested to be left in the Premises by the New Tenant. In accordance with the
terms of the Lease, Tenant shall repair or cause to be repaired at its cost any
damage to the Premises, Building or Complex caused by Tenant’s removal of its
personal property or equipment from the Premises. Tenant shall provide a written
notice to Landlord confirming the Surrender Date and Tenant’s completion of all
“yield-up” activities as required in accordance with the Lease.

3. Effect of Lease Continuation Notice. If Tenant receives a Lease Continuation
Notice, Tenant’s use and occupancy of the Premises shall continue in accordance
with the terms of the Lease; provided, however, that Landlord agrees that (i) if
Tenant delivers notice to Landlord of its intent to sublease the Premises to
Moderna Therapeutics, Inc. (“Moderna”) under Section 16 of the Lease, Landlord
shall consent to the sublease of the Premises to Moderna notwithstanding
Landlord’s contention that Moderna is an existing or a prospective tenant of
Landlord; so long as Tenant and Moderna enter into Landlord’s standard form of
consent, with such reasonable modifications as Tenant or Moderna may propose,
and (ii) if Tenant delivers a notice to Landlord of its intent to sublease the
Premises to Moderna or any other party under Section 16 of the Lease, Landlord
shall not refuse to provide its consent to the sublease based upon the fact that
the rent to be paid by the proposed sublessee is less than the then current fair
market rent.

4. Lease Payments Related to the Termination.

(a) Regular Rent Payments. If the Surrender Date occurs prior to November 1,
2013, Tenant shall pay to Landlord Yearly Rent, Tax Share, Operating Expense
Share and all other charges due under the Lease in accordance with the terms of
the Lease through October 31, 2013.

(b) Holdover Rent Payments. If the Surrender Date occurs on or after November 1,
2013, Tenant shall pay to Landlord Yearly Rent, Tax Share, Operating Expense
Share in all other charges due under the lease in accordance with the terms of
the lease through the Surrender Date; provided, that the Yearly Rent due under
the Lease for the period from November 1, 2013 to the Surrender Date shall equal
200% of the Yearly Rent set forth in the Lease.

(c) Additional Payments. In addition to the payments required under Section 4(a)
and 4(b) of this Agreement, in further consideration for Landlord’s execution of
this Agreement and Landlord’s releasing Tenant from future obligations under the
Lease, Tenant shall pay Landlord:

(i) Yearly Rent, Tax Share, Operating Expense Share and all other charges due
under the Lease for two (2) months commencing on the later of (x) the
Termination Effective Date, or (y) the Surrender Date, such payments to be paid
at the time such payments would have been due had the Lease not terminated; and

 

2



--------------------------------------------------------------------------------

(ii) Partial reimbursement of the brokerage commissions incurred by Landlord in
leasing the Premises to the New Tenant, which amount shall be based on the
allocable portion of the leasing commission that accrues during the period
commencing on the lease commencement date for the New Tenant and ending on
October 31, 2015, 22,506 square feet in the Premises and a commission rate of
$1.80 per square foot of the Premises per year, such payment to be paid within
20 days following the receipt by Tenant of an invoice from Landlord providing a
calculation of the amount due. The parties acknowledge that if the lease
commencement date for the New Tenant is February 1, 2014, this commission
payment shall equal $70,893.90.

5. Representations and Warranties. Tenant hereby represents and warrants that as
of the Effective Date (a) Tenant is the sole holder of the lessee’s interest in
the Lease and/or the Premises, (b) no person, firm or entity has any right,
title or interest in the Lease and/or the Premises by or through Tenant,
(c) Tenant (and the undersigned signatory) has the full right, legal power and
actual authority to enter into this Agreement and to terminate the Lease and
Tenant’s occupancy of the Premises without the consent of any person, firm or
entity, (d) there are no other contracts or obligations of Tenant relating to
Tenant’s use or occupancy of the Premises that shall in any way be binding upon
Landlord or survive the termination of the Lease and/or Tenant’s occupancy of
the Premises, including without limitation, utility service contracts,
maintenance contracts, subleases or license agreements. Tenant shall indemnify,
protect, defend and hold harmless Landlord and its agents, employees and
partners from and against any and all claims, damages, costs, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with any claim(s) as a result of any
inaccuracy of these representations and warranties. The indemnification
obligation set forth in this Paragraph 6 shall survive the Effective Date.

6. Further Assurances. Tenant shall execute and deliver further instruments and
take such other action as the requesting party may reasonably require to more
effectively effectuate the terms and conditions of this Agreement.

7. Integration. This Agreement embodies the entire agreement and understanding
between and among the parties hereto with respect to the termination of the
Lease, and may not be changed, modified, amended, waived, discharged or
terminated except by an instrument in writing signed by authorized
representatives both parties hereto. This Agreement merges all prior
understandings and agreements oral or written by and between the parties
concerning the Lease, and alone fully and completely expresses the agreement of
the parties with respect to the subject matter hereof. In the event of a
conflict between the terms and provisions of this Agreement and those contained
in the Lease, the terms and provisions of this Agreement shall control.

8. Multiple Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties on separate counterparts, and by
facsimile or other electronic means, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

9. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of the respective parties and respective past, present and future
officers, directors, agents, employees, affiliates, partners, predecessors,
parent companies, subsidiaries, successors in interest and assigns of each party
in their capacities as such.

10. Severability. If any term, condition or covenant contained in this Agreement
is found or determined to be unenforceable or void, such a finding or
determination shall not affect the enforceability of the remaining terms,
conditions or covenants contained in this Agreement, which shall remain valid
and enforceable.

 

3



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument as of the date written above.

 

LANDLORD:     TENANT: RB KENDALL FEE LLC     FOUNDATION MEDICINE, INC. By:  

/s/ Robert L. Beal

    By:  

/s/ Steven J. Kafka

  Name:   Robert L. Beal       Name:   Steven J. Kafka   Title:   Authorized
Signatory       Title:   Chief Operating Officer

[Signature Page for Lease Termination Agreement]

 

4